Citation Nr: 0521006	
Decision Date: 08/03/05    Archive Date: 08/17/05	

DOCKET NO.  02-02 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for de Quervain's disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military duty from July 1990 to 
December 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In August 2003, the 
Board remanded this issue for additional evidentiary 
development, including the collection of any additional 
evidence relevant to the pending claim, and for the conduct 
of a VA examination.  The veteran failed to appear for such 
examination and has shown no cause for this failure.  The 
case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran was noted as having de Quervain's 
disease, a painful inflammation of the tendons in the thumb, 
during service, and de Quervain's has been mentioned in 
treatment records following service, the veteran was in fact 
provided carpal tunnel syndrome surgical releases of both the 
right and left wrists during service, and these disabilities 
have been service connected by VA.  

3.  With the veteran's failure to appear for the most 
recently ordered VA examination, there is an absence of 
competent evidence which in any way reveals that 
de Quervain's disease of either hand continues as a valid 
diagnosis and, if so, whether it results in any disability 
separate and apart from the residuals of bilateral carpal 
tunnel release surgery.  



CONCLUSION OF LAW

De Quervain's disease, separate and apart from the 
postoperative residuals of bilateral carpal tunnel release 
surgery, was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.655, 4.14 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and requires VA to 
assist claimants in obtaining such evidence.  

The claims folder reveals that the veteran was provided VCAA 
notice by the RO in November 2001, February 2003, March 2004, 
and December 2004.  These notifications collectively informed 
the veteran of the evidence necessary to substantiate her 
claim, the evidence VA would collect on her behalf, the 
evidence it was necessary for her to submit, and requested 
her to submit any evidence she might have in her possession.  
All known available records of the veteran's private and VA 
treatment have been collected for review.  The veteran was 
provided a VA examination in January 1997, which was not 
adequate to address the issue presented in this appeal, and 
the Board requested the conduct of a follow-on examination 
pursuant to its most recent August 2003 remand.  The veteran 
was notified at her proper address of this examination in 
December 2004, and thereafter failed to appear for that 
examination in January 2005.  She has offered no reason or 
cause for her failure to appear for this examination.  The 
veteran also did not respond with any additional evidence to 
the two most recent VCAA notifications provided to her in 
March and December 2004.  The veteran has been provided with 
the applicable laws and regulations regarding VCAA and claims 
for service connection.  The Board finds that VA has 
fulfilled its duties under VCAA, to the extent possible.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including arthritis, which are shown to become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b).  

The evaluation of the same disability under various diagnoses 
must be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses must be avoided.  38 C.F.R. § 4.14 (emphasis 
added).  This is the rule against pyramiding of VA disability 
compensation evaluations.

Analysis:  The service medical records contain a notation in 
November 1996, the month before the veteran was separated 
from service, indicating that she was diagnosed as having de 
Quervain's disease at some point in July 1996.  The 
November 1996 notation indicated that de Quervain's was 
resolving on the right side at that time.  In her physical 
examination for service separation in May 1996, the veteran 
noted that her hands tingled but there was nothing in that 
examination which mentioned or discussed de Quervain's 
disease or tenosynovitis.

Additionally, it must be noted that the veteran manifested 
carpal tunnel syndrome of both her right and left wrists 
during service, and that she underwent surgical release 
surgery for both wrists during service.  In the initial 
rating decision issued after service in April 1997, the RO 
granted service connection for the residuals of surgical 
carpal tunnel syndrome release for both the right and the 
left wrists as clearly having been incurred during service.  
Noncompensable evaluations were assigned for each wrist, 
based on the findings of a January 1997 VA examination, the 
veteran was notified and she initiated an appeal but she did 
not timely perfect it.  

The January 1997 VA examination included the veteran's 
complaints of having sharp-shooting pains in both of her 
wrists, and pain with lifting greater than 15 pounds with her 
right hand, and left hand pain which was intermittent.  
Physical examination found both wrists to be normal, with 
well-healed surgical scars on the dorsum of each wrist, which 
were nontender.  Neither wrist had swelling or deformity, and 
each wrist had full range of motion.  The diagnosis was 
status-post bilateral carpal tunnel repair with residual 
weakness.  Additionally, in April 1998, VA X-ray studies of 
both of the veteran's wrists were interpreted as being 
entirely normal. 

There are VA outpatient treatment records from October 1998 
indicating that the veteran was undergoing occupational 
therapy treatment for pain of both wrists "possibly as a 
result of bilateral de Quervain's disease."  This was 
improving slowly with occupational therapy.  One later note 
from April 2001 indicates that the veteran had undergone a 
release of tendonitis in the right wrist.  It is unclear from 
any of the records collected whether this is in reference to 
the surgical release performed during service, or whether the 
veteran underwent a second right wrist surgical release with 
VA in 2001.  In any event, a diagnosis was noted of 
"de Quervain's tendonitis RT."  

VA attempted to resolve the medical questions presented in 
this appeal by obtaining another VA orthopedic or neurologic 
examination of the veteran with a record review to include an 
explanation by the examining physician.  Unfortunately, the 
veteran, who was properly notified of this examination, did 
not appear and did not subsequently show good cause for not 
appearing.  The governing VA regulation states that when a 
veteran fails to appear for a VA examination in conjunction 
with an original disability claim, the claim must be 
evaluated based upon the evidence on hand.  38 C.F.R. 
§ 3.655.  

At this time, a preponderance of the evidence is against the 
claim.  The veteran has already been granted service 
connection for the residuals of bilateral carpal tunnel 
release surgery for both the right and left wrists.  Any 
postoperative, arthritic, or neurological symptomatology 
attributable to the carpel tunnel syndrome or the surgical 
release procedures during service should be appropriately 
evaluated as these disabilities have already been service 
connected.  

The evidence now on file makes it appear likely that de 
Quervain's disease, if extant, is medically inextricably 
intertwined with the veteran's bilateral carpal tunnel 
release in terms of both symptoms and treatment.  The rule 
against pyramiding above would prohibit VA from separately 
evaluating the same disabilities under separate diagnoses, in 
this case, de Quervain's disease and postoperative bilateral 
carpal tunnel surgical releases.  The evidence now on file 
does not demonstrate, separate and apart from already 
service-connected bilateral carpal tunnel releases, a 
separate chronic disability of de Quervain's disease or 
tenosynovitis.  De Quervain's disease is not, by the evidence 
on file, shown to have been chronic at any time during 
service, and at any time subsequent to service.   

Should the veteran in this appeal believe that she has signs 
and symptoms and disability of either or both wrists 
attributable to either carpal tunnel release surgery, or de 
Quervain's disease or tenosynovitis, she should file a claim 
for an increase in her disability evaluation for her 
service-connected bilateral carpal tunnel releases and 
request an examination and show up to this examination and 
explain these multiple diagnoses to the examining physician 
and request that he write an accurate report of current 
symptoms to resolve any questions presented.  Again, VA 
attempted to have this done during the most remand, but the 
veteran failed to appear for the scheduled examination.  


ORDER

Entitlement to service connection for de Quervain's disease 
is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


